Citation Nr: 0914286	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2008 Order, the Court 
endorsed a November 2008 joint motion for remand, vacated, in 
part, the October 2007 Board decision that assigned an 
initial 30 percent rating for PTSD, and remanded the matter 
for compliance with the instructions in the joint motion.  

In October 2007, this matter came before the Board on appeal 
from a September 2004 rating decision, which granted service 
connection for PTSD and assigned an initial 10 percent 
rating.  

In an August 2007 statement, the Veteran appeared to raise a 
claim of secondary service connection for hypertension.  This 
matter was referred to the RO for appropriate consideration 
in the October 2007 Board decision.  It does not appear that 
the RO has properly considered this claim.  As such, the 
matter is again REFERRED to the RO for proper development and 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2009 statement, the Veteran's representative 
requested a video conference hearing before a member of the 
Board at the local VA office.  It was specifically requested 
that the Veteran's representative would appear at the VA 
central office, in Washington, D.C. and the Veteran would 
testify from the local VA office, in St. Louis, Missouri.  
Thus, a remand is required to schedule a hearing. 



 
Accordingly, the case is remanded for the following action:  
 
The Veteran should be scheduled for a 
video conference hearing.  38 U.S.C.A. 
§ 7107 (West 2002). The Veteran must be 
furnished with 30-day advanced notice of 
the scheduled hearing pursuant to 
38 C.F.R. § 19.76 (2008).  A copy of such 
notice must be associated with the claims 
file.  After the hearing is conducted, or 
in the event the veteran withdraws his 
hearing request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).   


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

